DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Divisional
This application is a divisional application of U.S. application no. 14/753,385 filed on June 29, 2015, now U.S. Patent 10,536,435 (“Parent Application”) which is a continuation application of U.S. application no. 11/341,172 filed on January 26, 2006, now U.S. Patent 9,077,691.  See MPEP §201.06.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Applicant’s claim for the benefit of U.S. provisional patent application 60/647,044 filed January 26, 2005 under 35 U.S.C. 119(e) is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on February 12, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “digital rights management (DRM) controller” in claims 15-24, “DRM self-service web server” in claim 15, “accounting and content web server” in claim 15 and payment web server in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
In addition claims 34-39 are being deemed as having invoked pre-AIA  35 U.S.C. 112, sixth paragraph as the claims have recited the term means, are joined by functional language and do not recite sufficient structure capable of performing the recited function.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 15 recites a system and there meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as 2019 PEG) as the system is an article of manufacture which falls under one of the four categories of statutory subject matter.  Claim 15 recites as follows:
15. (Currently Amended) A system for the authorized distribution of digital content between a first user and a second user comprising:
a digital rights management (DRM) controller having a key/hash database;

an accounting and content web server in communication with the DRM controller and configured to store the content parameters including at least preferences for permitted exchange and transfer cost.
The analysis proceeds to Prong One of Step 2A in which the claim is evaluated order to determine whether the claim recites a judicial exception such as an abstract idea.  The claim recites the inclusion of a database, the receiving of content parameters for transfer of protected content from a first user to a second user and the storing of content parameters including permitted exchange and transfer cost.  The claim is written at a generally high level and is broad enough to read on a system using nothing more than pen and paper that is maintained by human beings.  The DRM language is also suggestive that the data is being used or at least intended to be used within a commercial interaction between participants.  Therefore under Prong One of Step 2A the claim is deemed as being ineligible. 
The analysis then proceeds to Prong Two of Step 2A in which the claim is evaluated in order to determine whether additional elements are present that form a practical application of the abstract idea.  The claim does not clearly recite any technology within the limitations although the written description does describe at paragraph 0026 that the Accounting and Content Web (ACW) server 140 “…comprises software implemented on a general purpose computer”.  No structural description is provided for either the DRM controller or the DRM self-service web server.  Even if all 
Dependent claims 16-26 merely extend the abstract idea by describing the nature of the data being stored, ability to receive an authorization to transfer content from one user to another, performing an unspecified “arbitrary test”, determining if the content is a legitimate copy, comparing received data against stored data, testing whether a buyer has sufficient funds, sending an encryption key, sending a decryption key, limiting keys and hashes to a single transfer and adjusting accounting balances of the first and second user once a transfer has taken place (and therefore constitutes the performing of a commercial transaction).  Dependent claims 16-26 therefore only add additional layers of abstraction and the only recitation that could be viewed as an element would be the payment web server in claim 26 which is not structurally described in the written description.  Clearly nothing in claims 16-26 would be viewed as eligible either under Prong One or Prong Two of Step 2A.  Therefore dependent claims 16-26 are also held as being ineligible.
The analysis than proceeds to Step 2B in which the claims are evaluated in order to determine if additional elements are present that amount to significantly more than the abstract idea itself.  The claim recites a DRM controller, a DRM self-service web server and an accounting and content web server.  Only the accounting and content web server is described in the written disclosure as software implemented on a general BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of storing and receiving data are operations that have previously been done by human beings in the same manner being claimed.  It is also clear that there is no similarity to DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraph 0026 describes only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a) (“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  As such claims 15-26 are held as being directed towards ineligible subject matter under 35 U.S.C. § 101.
Claims 27-33 merely claim the system of claims 15-26 as a form of product claim inclusive of a non-transitory computer readable medium having instructions stored thereon.  The claims contain limitations already analyzed in system claims 15-26 and do not add any additional elements that could be viewed as forming a practical application 
Claims 34-39 also recite a system using means-plus function format.  The claims also contain limitations already analyzed in system claims 15-26 and do not add any additional elements that could be viewed as forming a practical application or amounting to significantly more than the abstract idea itself.  Therefore claims 34-39 are also held as being directed towards ineligible subject matter under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-26 and 34-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites a DRM controller and a DRM self-service web server.  The DRM controller is also recited in claims 16-26.  Neither term is described structurally in the written description as each term is described using only functional language.  As the terms invoke 35 U.S.C. 112 sixth paragraph the claims must be held as unclear as the written disclosure does not sufficiently describe the composition of either term such that it would be clear to those skilled in the art as to the metes and bounds of the claim.
Claim 26 recites a payment web server.  The written disclosure provides no description of the term with regard to the structure of the payment web server as the term is described using only functional language. As the term invokes 35 U.S.C. 112 sixth paragraph the claim must be held as unclear as the written disclosure does not sufficiently describe the composition of the term such that it would be clear to those skilled in the art as to the metes and bounds of the claim.
Claims 16-26 are also rejected as being dependent upon claim 15.
Claim 34 invokes 35 U.S.C. 112 sixth paragraph by virtue of meeting all three elements of the three prong test described in MPEP § 2181, subsection I.  The claim recites means in combination.  The language used to support the means in the written description would appear to be the same language that is being held deficient with regard to claim 15 as applied to DRM controller and DRM self-service web server.  As the terms invoke 35 U.S.C. 112 sixth paragraph the claims must be held as unclear as the written disclosure does not sufficiently describe the composition the structure constituting the underlying means such that it would be clear to those skilled in the art as to the metes and bounds of the claim.
Claims 35-39 are also rejected as being dependent upon claim 34.
Statement Regarding the Prior Art
The closest prior art Examiner was able to find was Pinkas et al. (U.S. Patent Publication 2003/0084003, now U.S. Patent 7,136,840, hereinafter referred to as Pinkas) cited in parent application 11/341,172.  The escrow service of Pinkas is disclosed at paragraph 0039 is disclosed as storing what can be viewed as the “key/hash pair” being claimed that is being stored in a key/hash database by virtue of 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES D NIGH/Senior Examiner, Art Unit 3685